Citation Nr: 1446872	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-27 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a headache disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

This case was remanded for additional development in August 2012 and in November 2013.


FINDING OF FACT

Resolving doubt in the Veteran's favor, post-concussive headaches, had onset in service.


CONCLUSION OF LAW

The Veteran's post-concussive headaches disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for a headache disability constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary. 

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

According to the Veteran's written statements and personal hearing testimony, he sustained a head injury in service while stationed in Germany.  He reports that he fell out of the back of a truck and landed on his head.  He notes that he temporarily lost consciousness and briefly received treatment.  The Veteran further asserts that he began having headaches almost immediately after his injury and that he went to the infirmary a couple of times for aspirin.  He reports that his headaches continued after discharge, albeit on an intermittent basis.  The Veteran also indicated that he sought treatment at Fort Miley in San Francisco beginning in 1972 when his headaches worsened.  He further reported that from 1974 on, he sought treatment from various civilian doctors.
The Veteran's service personnel records show that he did have service in Germany from April 1971 to December 1971.  His service treatment records, however, appear to be incomplete.  The available service treatment records do not contain any references to complaints, treatment, symptoms, or diagnoses related to a head injury or headaches.  

VA has made multiple unsuccessful attempts to obtain additional service treatment records, as well as post-service medical records from the various Federal facilities identified by the Veteran as locations at which he was treated for post-concussive headaches.  

Despite there being no documentation of a head injury or headache complaints in the service records, there is competent and credible post-service evidence which establishes that the current headache disability was incurred in service.  

At a VA examination in November 2005, the Veteran described his in-service head injury and the resultant periodic headaches, which he noted continued after service with varying frequency and severity.  Following his interview and physical examination, an examiner provided a diagnosis of common migraine headaches of a posttraumatic nature.  

In a May 2006 statement, the Veteran's parents reported that the Veteran did not have headaches prior to enlisting in the service.  His parents stated that they received a call while the Veteran was stationed in Germany and was informed that he had been knocked from a truck and suffered a head injury.  They indicated that the Veteran's headaches began after this injury.

In a July 2009 statement, the Veteran reported that his in-service injury occurred shortly before he was discharged from service.

At a VA examination in August 2013, the Veteran's claim file was reviewed by another VA examiner.  Following a physical examination, the examiner provided a diagnosis of post-concussion headaches that were a direct result of the head injury that occurred in service.  The rationale was that it is medically recognized that a concussion with a loss of consciousness is an etiological factor in on-going headaches. 

After reviewing the available evidence, and resolving any remaining doubt in favor of the Veteran, service connection for a headache disability is warranted.  A current headache disability has been established based on the November 2005 and August 2013 VA examination reports.  

Although the Veteran's service treatment records do not document treatment for a head injury or complaints of headaches, he is competent to report an in-service head injury as well as the onset of his headaches during service and continuing thereafter.  This is within the realm of his personal experience and headaches are a simple medical condition capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Veteran's statements regarding the nature of his service injury have been generally consistent throughout the entire appeal and are not inherently incredible.  There is no evidence in the file that directly contradict his report of a head injury in service, except for the absence of contemporaneous medical treatment, a fact which by itself is not determinative.  See Id.  Moreover, the Veteran's testimony of a head injury in service with subsequent recurrent headaches is further supported by the credible and competent statement submitted by his parents.  

In addition, a VA examiner has opined that the Veteran's current post-concussion headache disability is at least as likely related to his service injury.  This opinion is probative on the question of nexus as the examiner based his opinion on his medical experience and expertise, knowledge of the Veteran's service history, and the Veteran's clinical presentation.  The examiner's opinion is clear and included a supporting rationale.  There are no other medical opinions to the contrary.  

Accordingly, reasonable doubt is resolved in favor of the Veteran.  Service connection for a headache disability is granted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for post-concussive headaches is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


